DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Pages 1-2 regarding the objection to the Drawings has been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s argument on Page 1 regarding the objection to the Specification has been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s argument on Pages 2-4 regarding the rejection of Claims 1-5 and 10-13 under 35 U.S.C. 103 over Tanaka in view of Messerly has been fully considered but is not persuasive and/or moot under new grounds of rejection necessitated by amendment. Tanaka and Messerly remain applicable to the invention as claimed.
Applicant’s argument on Page 4 regarding the rejections of Claim 6 under 35 U.S.C. 103 over Tanaka and Messerly further in view of Steins, Claim 7 under 35 U.S.C. 103 over Tanaka and Messerly further in view of Robinson, and Claims 8 and 9 under 35 U.S.C. 103 over Tanaka and Messerly further in view of Mauldin has been fully considered but is not persuasive and/or moot under new grounds of rejection necessitated by amendment. Steins, Robinson, and Mauldin remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al. (“Gabor Filter Based Localization of Needles in Ultrasound Guided Robotic Interventions”) in view of Tanaka (US 20170095226).
Regarding Claims 1, 13, and 20, Kaya teaches an ultrasound imaging system comprising an image processor, Page 6 Experimental Setup (“US Machine: The images were acquired using a LOGIQ P5 2D US machine (General Electric, USA), with a linear 2D US probe (11L, General Electric, USA). The acquired images were 640 × 480 pixels.”), configured to:
a) calculate, based on the input data and the ultrasound images, a probability that the needle will intersect the first plane at each of a plurality of particular areas, respectively, Page 5 Paragraph 1 (“An example needle probability map that is obtained from a needle inserted into an agar phantom is shown in Fig. 4. As a final step the probability of each pixel is calculated and the location which has the maximum probability is estimated as the needle tip location (Eq. 13)”), where Fig. 4 is re-produced below; 
b) determine one or more high-confidence areas of the region of interest where the needle will intersect the first plane based on the probability that the needle will intersect the first plane at any portion of each of the particular areas, as demonstrated by the high peaks in Fig. 4, re-produced below; and 
c) display at least one of the ultrasound images and one or more on-screen markers corresponding to the one or more high-confidence areas, as shown by the needle ROI in Fig. 5b and the possible needle tip locations in Fig. 5h, re-produced below.

    PNG
    media_image1.png
    346
    380
    media_image1.png
    Greyscale

Fig. 4 of Kaya

    PNG
    media_image2.png
    458
    347
    media_image2.png
    Greyscale

Figs. 5a-i of Kaya

However, Kaya does not explicitly teach an image processor configured to receive input data for capturing ultrasound images of a region of interest along a first plane, the input data including an indication that a needle will be inserted along a second plane into the region of interest, and the second plane being orthogonal to the first plane; and capture the ultrasound images sequentially along the first plane.
In an analogous ultrasound imaging field of endeavor, Tanaka teaches an ultrasound imaging system, [0030] (“an ultrasonic diagnostic apparatus”) comprising an image processor, [0046] (“processing circuitry 15”), configured to:
a) receive input data for capturing ultrasound images of a region of interest along a first plane, [0054] (“The B-mode processing circuitry 12 and the Doppler processing circuitry 13 according to the first embodiment can process both two-dimensional reflected wave data and three-dimensional reflected wave data.”), where the first plane is demonstrated by the imaging field shown in Fig. 6A, re-produced and annotated by examiner below, the input data including an indication, [0084] (“the indicator”), that a needle will be inserted along a second plane into the region of interest, and the second plane being orthogonal to the first plane, as demonstrated in Fig. 6A, re-produced and annotated by examiner below;
b) capture the ultrasound images sequentially along the first plane, [0059] (“The image generating function 151 typically converts (performs scan conversion) a scanning-line signal sequence from an ultrasound scan into a scanning-line signal sequence in a video format typified by, for example, 
Tanaka teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, [0046] (“The ultrasonic diagnostic apparatus illustrated in FIG. 1 stores processing functions in the internal storage circuitry 16 as computer programs executable by a computer.”).


    PNG
    media_image3.png
    344
    573
    media_image3.png
    Greyscale

Fig. 6A of Tanaka
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Kaya and Tanaka because it allows an operator to precisely position a needle to the target, especially in procedures such as a biopsy, as taught by Tanaka in [0004].
Regarding Claims 3 and 15, the modified system of Kaya teaches all limitations of Claims 1 and 13, as discussed above. Furthermore, Kaya teaches wherein each of the one or more high confidence areas, demonstrated by the spikes of Fig. 4, re-produced above, corresponding respectively to a 
Regarding Claims 5 and 17, the modified system of Kaya teaches all limitations of Claims 1 and 13, as discussed above. Furthermore, Kaya teaches wherein the determination of the one or more high-confidence areas is based on one or more of:
a) a density of the tissue depicted in the region of interest, demonstrated by Figs. 5a-5i, re-produced above, as the color of the ultrasound image depends on the density of the tissue depicted in the region of interest, which ultimately effects the processing of the image and the needle tip position estimation due to the image processing;
b) a physical property of the needle;
c) an elevation profile of an ultrasound beam of the ultrasound imaging system; and
d) a depth of the needle placement, as demonstrated by the ultrasound image 5a, where the ultrasound image displays depth into the patient, which also displays the depth of the needle.

Claims 2, 4, and 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kaya as applied to Claim 1 above, and further in view of Messerly (WO 2013059714).
Regarding Claims 2 and 14, the modified system of Kaya teaches all limitations of Claim 1, as discussed above. However, the modified system of Kaya does not explicitly teach wherein the needle is inserted along the second plane via a needle-guidance system, the needle-guidance system being affixed to an ultrasound transducer of the ultrasound imaging system.

Messerly teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, [00061] (“computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise physical (or recordable-type) computer-readable storage media, such as, RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer.”).

    PNG
    media_image4.png
    665
    372
    media_image4.png
    Greyscale

Fig. 3 of Messerly
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because having the guide attached directly to the transducer of the ultrasound system ensures the needle intercepts the target location or anatomy, as taught by Messerly in [00029].
Regarding Claims 4 and 16, the modified system of Kaya teaches all the limitations of Claims 1 and 13, as discussed above. Furthermore, Tanaka teaches wherein the ultrasound imaging system is further configured to:
a) detect that the needle has intersected the first plane, [0067] (“The acquisition function 153 […] acquires first positional information and second positional information. The first positional information indicates the position of the puncture needle 5 in the space from which the ultrasonic image is acquired. The second positional information indicates the position of the puncture needle 5 included in the ultrasonic image.”); and
b) provide an indication on the display of the needle’s location within the first plane on the ultrasound images, [0067] (“the acquisition function 153 acquires the positional information on the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tanaka because it allows an operator to precisely position a needle to the target, especially in procedures such as a biopsy, as taught by Tanaka in [0004].
However, the modified system of Kaya does not explicitly teach wherein the system is configured to automatically remove the one or more on-screen markers from the display.
In an analogous ultrasound imaging field of endeavor, Messerly teaches an ultrasound imaging system, [00025] (“an ultrasound imaging system 10”), wherein the ultrasound imaging system is further configured to automatically remove the one or more on-screen markers from the display, [00044] (“the user can toggle between the various catheter lengths […] one example of such toggling, wherein the catheter length is selected by the clinician via successive pressing of the catheter length selection button 112, which toggles between the length selections of 1.16 inches (FIG. 9A) […] and no selected catheter length (FIG. 9C).”), demonstrated by Figs. 9A and 9C, re-produced below, where the depth markers 108 are on-screen markers corresponding with the one or more high confidence areas, as they indicate where the needle will go.

    PNG
    media_image5.png
    613
    415
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    616
    420
    media_image6.png
    Greyscale

Figs. 9A and 9C of Messerly
Messerly teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, [00061] (“computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, computer-readable media can comprise physical (or recordable-type) computer-readable storage media, such as, RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer.”).

Regarding Claim 10, the modified system of Kaya teaches all limitations of Claim 1, as discussed above. However, the modified system of Kaya does not explicitly teach wherein the image processor is further configured to: receive a selection of a single on-screen marker from the one or more on-screen markers; and remove the unselected one or more on-screen markers from the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Messerly teaches an ultrasound imaging system, [00025] (“an ultrasound imaging system 10”), wherein the image processor, [00026] (‘a processor”), is further configured to:
a) receive a selection of a single on-screen marker from the one or more on-screen markers, [0038] (“an interface that enables the user to select one or more possible catheter lengths that can be toggled through by the user in order to select a catheter having sufficient length to reside within the imaged vessel. In particular, the depiction 120 […] shows a touchscreen interface including a catheter length selection field 122 listing the available catheter lengths as buttons 124 that can be toggled on or off by the user.”), where the selection of catheter lengths is interpreted as the one or more on-screen markers; and 
b) remove the unselected one or more on-screen markers from the ultrasound image, [00044] (“the user can toggle between the various catheter lengths […] one example of such toggling, wherein the catheter length is selected by the clinician via successive pressing of the catheter length selection button 112, which toggles between the length selections of 1.16 inches (FIG. 9A) […] and no selected catheter length (FIG. 9C).”), demonstrated by Figs. 9A and 9C, re-produced above.

Regarding Claim 11, the modified system of Kaya teaches all limitations of Claim 1, as discussed above. However, the modified system of Kaya does not explicitly teach wherein the image processor is further configured to: receive a selection of at least one selected on-screen markers from the one or more on-screen markers; and modifying a color of the at least one selected on-screen markers.
In an analogous ultrasound imaging field of endeavor, Messerly teaches an ultrasound imaging system, [00025] (“an ultrasound imaging system 10”), wherein the image processor, [00026] (‘a processor”), is further configured to:
a) receive a selection of at least one selected on-screen markers from the one or more on-screen markers, [0034] (“the system 10 is configured to change the depth markers 107 to a particular icon when that icon is touched or otherwise selected by the user on the display 30.”); and 
b) modifying a color of the at least one selected on-screen markers, [00034] (“For instance, if the "20G" icon of the field 104 is pressed on the display 30 by the user, each of the four depth markers 107 that are overlaid atop the ultrasound image 102 will temporarily be replaced by a gauge icon of identical size and color as the "20G" icon of the icon field 104.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because this allows the user to more easily see, with perhaps a contrasting color of the image, how much of the vessel would be occupied by the selected catheter gauge size, as taught by Messerly in [00034].
Regarding Claim 12, the modified system of Kaya teaches all limitations of Claim 1, as discussed above. Furthermore, Tanaka teaches wherein the image processor is further configure to display the at 

    PNG
    media_image7.png
    290
    319
    media_image7.png
    Greyscale

Fig. 5A of Tanaka
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tanaka because this provides an ease of view on the display to the operator.
However, the modified system of Kaya does not explicitly teach wherein the image processor is further configured to display the at least one selected on-screen markers in a picture-in-picture on the display.
In an analogous ultrasound imaging field of endeavor, Messerly teaches an ultrasound imaging system, [00025] (“an ultrasound imaging system 10”), wherein the image processor, [00026] (‘a processor”), is further configured to receive a selection of at least one selected on-screen markers from the one or more on-screen markers, [00038] (“(“an interface that enables the user to select one or more possible catheter lengths that can be toggled through by the user in order to select a catheter having sufficient length to reside within the imaged vessel. In particular, the depiction 120 […] shows a touchscreen interface including a catheter length selection field 122 listing the available catheter lengths 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Messerly because it not only simplifies the display for ease of comprehension but also gives the user more control over what he or she needs to see on the screen in order to perform the procedure efficiently.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kaya, as applied to Claims 5 and 17 above, respectively, and further in view of Steins et al. (US 6733458).
Regarding Claims 6 and 18, the modified system of Kaya teaches all limitations of Claims 5 and 17, as discussed above. However, the modified system of Kaya does not explicitly teach wherein the determination of the one or more high-confidence areas is further based on calculating a potential deflection of the needle during insertion based at least on one of the density of the tissue and the physical properties of the needle.
In an analogous ultrasound imaging field of endeavor, Steins teaches an ultrasound imaging system, Column 5 Lines 1-2 (“an ultrasound system 100”), wherein the determination of the one or more high-confidence areas, Column 15 Line 48 (“predicted trajectory 214”), is further based on calculating a potential deflection of the needle during insertion, Column 11 Lines 5-13 (“The needle target buffer 128 stores reference data regarding the tolerances and/or error in the position and/or orientation data returned by the location sensors 130, 134 and also the potential deflection of the invasive device 132 being used. Since there may be error in the accuracy of the location sensors 130, 134 or potential deflection of the invasive device 132, it is important to convey this error in the graphical display of the needle trajectory to the clinician performing the biopsy.”), based at least on one of the density of the tissue and the physical properties of the needle, Column 17 Lines 17-31 (“In addition, 
Steins teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, Column 8 Lines 54-63 (“The system controller 122 controls and coordinates the functions of the ultrasound and guidance subsystems. In one embodiment, the system controller includes The term "system controller" broadly refers to the appropriate hardware and/or software components of the ultrasound system 100 that can be used to implement the preferred embodiments described herein. It should be understood that any appropriate hardware (analog or digital) or software can be used and that the embodiments described herein can be implemented exclusively with hardware.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Steins because it assists the user in conceptualizing a boundary the needle will stay within, given some error, or bending.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Kaya, as applied to Claims 1 and 13 above, respectively, and further in view of Robinson (US 20120059260).
Regarding Claims 7 and 19, the modified system of Kaya teaches all limitations of Claims 1 and 13, as discussed above. Furthermore, Kaya teaches determining the one of more high-confidence areas, as demonstrated by the high peaks in Fig. 4, re-produced above.
However, the modified system of Kaya does not explicitly teach wherein the ultrasound images along the first plane comprise an elevation thickness which varies as a function of depth; and the determining of the one or more high-confidence areas is further based on the elevation thickness at each high-confidence area within the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Robinson teaches an ultrasound imaging system, [0051] (“The conventional biopsy guide system 100 comprises a 1D ultrasound transducer 103.”), wherein the ultrasound images along the first plane comprise an elevation thickness, [0007] (“the focal characteristics in the elevation direction generally referred to as “slice thickness””), which varies as a function of depth, [0007] (“as depth increases the slice thickness decreases”); and the determining of the one or more high-confidence areas is further based on the elevation thickness at each high-confidence area within the ultrasound image, [0021] (“the proposed biopsy guide system that provides for multiple needle entry locations would allow a user to choose the most appropriate location for a given situation.”) and [0052] (“biopsy path 107”).
Robinson teaches one or more computer-readable non-transitory storage media embodying software operable to perform the cited actions, [0058] (“The invention may be implemented by means of hardware comprising several distinct elements, and/or by means of a suitably programmed processor.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Robison because it is known that as slice thickness decreases, the spatial resolution increases, and thus so does the depth, thereby creating a high quality image closer to the depth of the targeted area.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaya and Tanaka, as applied to Claim 1 above, and further in view of Mauldin et al. (US 20160374644).
Regarding Claim 8, the modified system of Kaya teaches all limitations of Claim 1, as discussed above. However, the modified system of Kaya does not explicitly teach wherein the image processor is further configured to: receive input data indicating a target within the region of interest; determine whether a high confidence area overlaps the target; and notifying an operator of the ultrasound imaging system whether the high-confidence area overlaps the target.
In an analogous ultrasound imaging field of endeavor, Mauldin teaches an ultrasound imaging system, [0073] (“2D ultrasound system 200”), wherein the image processor, [0058] (“at least one processor control circuit 104”), is further configured to:
a) receive input data indicating a target within the region of interest, [0074] (“ultrasound system 200 automates identification of target anatomy 250, provides an indication of the target mid-line and depth 260, and provides indication of transducer motion required to align target anatomy with a desired probe path.”); 
b) determine whether a high confidence area overlaps the target, [0097] (“A determination is then made by an arbiter or similar device to decide whether the target anatomy is centered within the needle path 650.”); and 
c) notifying an operator of the ultrasound imaging system whether the high-confidence area overlaps the target, [0131] (“a translational alignment of the ideal needle path, denoted by an indicator symbol 1740.”), where the indicator is interpreted as notifying an operator.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because an “unguided,” or without a determination and 
Regarding Claim 9, the modified system of Kaya teaches all limitations of Claim 8, as discussed above. Kaya teaches wherein the image processor is further configured to determine that the needle is being inserted into the region of interest along the second plane, Page 1 Paragraph 3 (“This paper presents an automated and robust localization method to detect the biopsy needles and their tips in 2D US images.”), where the needle is inserted along the second plane, as shown in Fig. 5b, re-produced above.
However, the modified system of Kaya does not explicitly teach wherein the image processor is further configured to: determine that the needle is being inserted into the region of interest along the second plane; determine whether the high-confidence area remains overlapping with the target; and in response to determining that the high-confidence area no longer overlaps with the target, notifying the operator that the high-confidence area does not overlap with the target.
In an analogous ultrasound imaging field of endeavor, Mauldin teaches an ultrasound imaging system, [0073] (“2D ultrasound system 200”), wherein the image processor, [0058] (“at least one processor control circuit 104”), is further configured to:
a) determine whether the high-confidence area remains overlapping with the target, [0097] (“A determination is then made by an arbiter or similar device to decide whether the target anatomy is centered within the needle path 650.”); and 
b) in response to determining that the high-confidence area no longer overlaps with the target, notifying the operator that the high-confidence area does not overlap with the target, [0136] (“Once proper translation is achieved to bring the target anatomy indicator in a portion of the image plane accessible by the needle 1960 through the needle guide 1920, indicator symbol 1940 is displayed and 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mauldin because an “unguided,” or without determination and notification, procedure can result in failure of the procedure, which can include incorrect needle insertion location or use of an incorrect needle angle during penetration, as taught by Mauldin in [0009].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793